                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6        MIRSAD HAJRO,                                    CASE NO. 19-cv-03406-YGR
                                   7                    Plaintiff,
                                                                                             ORDER RE: PLAINTIFF’S FAILURE TO FILE
                                   8              vs.                                        OPPOSITIONS TO DEFENDANT’S MOTION
                                                                                             TO DISMISS AND MOTION FOR A MORE
                                   9        EAST BAY MUNICIPAL UTILITY DISTRICT,             DEFINITE STATEMENT
                                  10                    Defendant.                           Re: Dkt. No. 6
                                  11

                                  12            On June 20, 2019, defendant East Bay Municipal Utility District (“EBMUD”) filed a
Northern District of California
 United States District Court




                                  13   motion to dismiss plaintiff’s complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).
                                  14   (Dkt. No. 6.) The hearing on the motion is currently scheduled for August 13, 2019.
                                  15            Under this Court’s Civil Local Rule 7-3, plaintiff was required to file either an opposition
                                  16   to the motions to dismiss, or a notice that plaintiff does not oppose the motion. Civ. L.R. 7-3(a),
                                  17   (b). Plaintiff’s response to the motion filed by EBMUD was due on July 5, 2019. (Dkt. No. 6.)
                                  18   As of the date of this Order, plaintiff has filed neither an opposition nor a notice of non-
                                  19   opposition. As a result, the Court is considering dismissing plaintiff’s lawsuit for failure to
                                  20   prosecute.
                                  21            The Court hereby extends plaintiff’s time to file his response. Plaintiff shall file
                                  22   opposition to defendant’s motions to dismiss (or a statement of non-opposition) by no later
                                  23   than Friday, August 2, 2019. Failure to file a response by that date will result in dismissal of
                                  24   this lawsuit for failure to prosecute. Any reply to plaintiff’s responses must be filed not more
                                  25   than 7 days thereafter.
                                  26            The Court further VACATES the hearings currently set for August 13, 2019. After briefing
                                  27   is complete, the Court may reset a hearing date if necessary.
                                  28   \\
                                   1          The Court advises plaintiff that a Handbook for Pro Se Litigants, which contains helpful

                                   2   information about proceeding without an attorney, is available in the Clerk’s office or through the

                                   3   Court’s website, http://cand.uscourts.gov/pro-se.

                                   4          Assistance is available through the Legal Help Center. Parties can make an appointment to

                                   5   speak with an attorney who can provide basic legal information and assistance. The Help Center

                                   6   does not see people on a “drop-in” basis, and will not be able to represent parties in their cases.

                                   7   There is no charge for this service. To make an appointment with the Legal Help Center, you may:

                                   8   (1) sign up in person on the appointment book outside the Legal Help Center offices at the San

                                   9   Francisco Courthouse, located at 450 Golden Gate Avenue, 15th Floor, Room 2796, San

                                  10   Francisco, California or the Oakland Courthouse, located at 1301 Clay Street, 4th Floor, Room

                                  11   470S, Oakland, California; (2) call 415-782-8982; or (3) email federalprobonoproject@sfbar.org.

                                  12   The Help Center’s website is available at https://cand.uscourts.gov/legal-help.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: July 11, 2019
                                                                                                    YVONNE GONZALEZ ROGERS
                                  16                                                           UNITED STATES DISTRICT COURT JUDGE
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
